Case: 16-17150   Date Filed: 06/20/2017   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-17150
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:16-cr-20501-DMM-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

WILSON ALFREDO SOLIS CORTES,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (June 20, 2017)

Before MARCUS, MARTIN, and JULIE CARNES, Circuit Judges.

PER CURIAM:
                Case: 16-17150       Date Filed: 06/20/2017      Page: 2 of 5


       Defendant Wilson Solis Cortes appeals his conviction and 120-month

sentence, imposed after pleading guilty to one count of conspiracy to possess with

intent to distribute cocaine while on board a vessel subject to the jurisdiction of the

United States, in violation of 46 U.S.C. §§ 70503(a), 70506(b). On appeal,

Defendant argues that the Maritime Drug Law Enforcement Act (“MDLEA”)—the

statute under which he was charged and convicted—is unconstitutional. After

careful review, we affirm.

I.     BACKGROUND

       According to the Presentence Investigation Report (“PSR”), in May 2016, a

Marine Patrol Aircraft spotted a low-profile vessel in international waters near

Costa Rica. Sent to investigate, the United States Coast Guard discovered three

people on board the vessel, as well as 43 bales of cocaine floating several nautical

miles away from the vessel. Along with the two others on board the vessel,

Defendant claimed Colombian nationality and stated that the vessel was also

Colombian. The Coast Guard contacted the Colombian government, which neither

confirmed nor denied the vessel’s nationality. As a result, the vessel was treated as

a vessel without nationality. 1 Following Defendant’s arrest, he admitted that he

was paid to throw the bales of cocaine into the water at specific GPS coordinates.



1
 The MDLEA provides that a “vessel without nationality” is subject to the jurisdiction of the
United States and includes “a vessel aboard which the master or individual in charge makes a
                                               2
                Case: 16-17150        Date Filed: 06/20/2017       Page: 3 of 5


       A federal grand jury subsequently indicted Defendant on one count of

conspiring to possess with intent to distribute a controlled substance, in violation of

46 U.S.C. §§ 70503(a), 70506(b) (Count 1), and one count of possession with

intent to distribute a controlled substance, in violation of 46 U.S.C. §§ 70503(a)(1),

70506(a) and 18 U.S.C. § 2 (Count 2). The indictment stated that both offenses

occurred while Defendant was “on board a vessel subject to the jurisdiction of the

United States.”

       Defendant moved to dismiss the indictment on the ground that the MDLEA

was unconstitutional. He recognized that this argument was foreclosed by binding

precedent, but nevertheless presented the issue for further review. He further

argued that the statute was unconstitutional as applied to him because Congress did

not have authority to punish a crime that occurs on the high seas unless the crime

has a nexus to the United States. Defendant acknowledged that this argument was

likewise foreclosed by binding precedent. The district court denied Defendant’s

motion.

       Defendant later pled guilty to Count 1: conspiring to possess with intent to

distribute cocaine on board a vessel subject to the jurisdiction of the United States,




claim of registry that is denied by the nation whose registry is claimed.” 46 U.S.C.
§ 70502(c)(1)(A), (d)(1)(A).
                                                3
               Case: 16-17150      Date Filed: 06/20/2017   Page: 4 of 5


46 U.S.C. §§ 70503(a), 70506(b). The district court sentenced Defendant to 120

months’ imprisonment.

II.    DISCUSSION

       We review de novo whether a statute is constitutional. United States v.

Spoerke, 568 F.3d 1236, 1244 (11th Cir. 2009) (“When a motion to dismiss

challenges the constitutionality of a statute, we review de novo the interpretation of

the statute by the district court.”).

       The Constitution permits Congress to “define and punish Piracies and

Felonies committed on the high Seas.” U.S. const. Art. I, § 8, cl. 10. The MDLEA

prohibits individuals from “knowingly or intentionally . . . . manufactur[ing] or

distribut[ing], or possess[ing] with intent to manufacture or distribute, a controlled

substance” on board “a vessel of the United States or a vessel subject to the

jurisdiction of the United States.” 46 U.S.C. § 70503(a), (e); see also United States

v. Campbell, 743 F.3d 802, 805 (11th Cir. 2014). Congress specifically enacted

the MDLEA to “punish drug trafficking on the high seas.” United States v.

Estupinan, 453 F.3d 1336, 1338 (11th Cir. 2006).

       Defendant argues that the MDLEA is unconstitutional as applied to drug

trafficking offenses where there is no nexus to the United States. He further asserts

that Congress exceeded its authority under the Piracies and Felonies Clause by




                                           4
              Case: 16-17150     Date Filed: 06/20/2017    Page: 5 of 5


enacting the MDLEA. As Defendant concedes, he cannot prevail on his arguments

because they are foreclosed by binding precedent.

      This Court has repeatedly concluded that the MDLEA is a valid exercise of

Congress’s power under the Piracies and Felonies Clause of the Constitution.

Campbell, 743 F.3d at 810; see also United States v. Cruickshank, 837 F.3d 1182,

1188 (11th Cir. 2016) (reaffirming this Court’s decision in Campbell by rejecting

defendant’s argument that Congress exceeded its authority by enacting the

MDLEA), cert. denied, 137 S. Ct. 1325 (U.S. Apr. 3, 2017). Moreover, this Court

has “recognized that the conduct proscribed by the [MDLEA] need not have a

nexus to the United States because universal and protective principles support its

extraterritorial reach.” Campbell, 743 F.3d at 810; United States v. Wilchcombe,

838 F.3d 1179, 1186 (11th Cir. 2016) (“The text of the MDLEA does not require a

nexus between the defendants and the United States; it specifically provides that its

prohibitions on drug trafficking are applicable ‘even though the act is committed

outside the territorial jurisdiction of the United States.’” (quoting 46 U.S.C.

§ 70503(b))), petition for cert. filed, (16-1063) (U.S. Mar. 6, 2017). Under the

prior precedent rule, “we are bound to follow a prior binding precedent unless and

until it is overruled by this court en banc or by the Supreme Court.” United States

v. Vega-Castillo, 540 F.3d 1235, 1236 (11th Cir. 2008) (quotations omitted).

      Accordingly, Defendant’s conviction and sentence are AFFIRMED.


                                           5